Case 1:16-cv-00375-AJT-JFA Document 297 Filed 03/08/19 Page 1 of 6 PageID# 9605



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION

 ANAS ELHADY, et al.,                                     )
                                                          )       Case No. 16-cv-00375
         Plaintiffs,                                      )       Hon. Anthony J. Trenga
                                                          )       Hon. Mag. John F. Anderson
                                                          )
 v.                                                       )       RE‑FILED PUBLICLY PURSUANT
                                                          )       TO COURT ORDER (Dkt. 295)
 CHARLES H. KABLE, Director of the                        )
 Terrorist Screening Center; in his official              )
 capacity, et al.;                                        )
                                                          )
         Defendants.                                      )
 _______________________________________________________________________________________________________

  PLAINTIFFS’ MOTION TO COMPEL COMPLIANCE WITH THE COURT’S FEBRUARY 22
   ORDER AND FOR REMEDIAL DISCOVERY MEASURES IN LIGHT OF DEFENDANTS’
                     PRIVATE DISSEMINATION PRACTICES

         Pursuant to Fed R. Civ. P 37(a)(3)(B) and E.D. Va. L.R. 37, Plaintiffs hereby move to

 compel Defendants to comply with Judge Anderson’s February 22, 2019 order directing

 Plaintiffs’ counsel to “have the opportunity to view the list of private entity names at a

 government facility.” See Dkt. 271. Additionally, Plaintiffs respectfully request that the

 Court compel the Defendants to provide Plaintiffs remedial discovery to fairly deal with the

 late-breaking revelation of facts with dispositive potential. The probative value of the

 federal government’s private dissemination of facts warrants it. And Defendants’ ongoing

 efforts to mislead—whether deliberately or simply out of an inability to accurately and

 fully fess up to what they all have been doing in secret—make remedial discovery the

 appropriate way to resolve this difficult situation. Counsel for all parties have conferred—

 and will continue to confer—but Defendants oppose this motion.




                                                    1
Case 1:16-cv-00375-AJT-JFA Document 297 Filed 03/08/19 Page 2 of 6 PageID# 9606



                                                  ARGUMENT

         The Court’s February 22, 2019 order was intended to compel the Defendants’

 compliance with Judge Trenga’s order that Defendants provide to “provide a further

 detailed, complete, and specific response to Plaintiffs’ Interrogatory Number 30 and related

 questions at the TSC’s Rule 30(b)(6) deposition.” Doc. 258. Part of that order was

 logistical: Judge Anderson ordered Defendants to provide “[c]ounsel for plaintiffs…the

 opportunity to view the list of private entity names at a government facility by Monday,

 February 25, 2019.” Dkt. 271. The other part of the order was substantive: Judge Anderson

 ordered the attorneys’ eyes only viewing so that Plaintiffs’ counsel will be able to “assure

 yourself that the categories that have been laid out in the supplemental answer…are

 consistent with what have been indicated here today.” Notice of Filing Under Seal Ex. A –

 Public February 22nd Hearing Transcript at 43. The Court directed Plaintiffs to bring to

 Judge Anderson’s attention any “issues that [the Court] need[s] to address.” Id. at 42.

         Defendants have partially complied with Judge Anderson’s order. Gadeir Abbas

 viewed the documents on February 25th and Lena Masri and Carolyn Homer viewed the

 documents on February 27th. Shereef Akeel, who is based in Michigan, was available to

 travel to view the documents on February 28th or on a mutually agreeable day as soon after

 as possible. Counsel for the Defendants, however, objected—arguing that Shereef 1 is not a

 core part of Plaintiffs’ legal team. He is, and Plaintiffs must insist—irrespective of the




 1 Shereef is now and has always been a critical part of Plaintiffs’ legal team. Shereef Akeel is admitted to
 practice in this case, and he has been a part of this legal team for years—ever since before this lawsuit was
 filed. He is also the most senior lawyer on Plaintiffs’ legal team, with a long track record of litigating some of
 the most difficult and protracted kinds of civil rights and constitutional cases. We need him, and Defendants’
 should not exclude a key member of Plaintiffs’ legal team from the document review.

                                                         2
Case 1:16-cv-00375-AJT-JFA Document 297 Filed 03/08/19 Page 3 of 6 PageID# 9607



 inconvenience to Defendants’ counsel—that Shereef Akeel be given an opportunity to view

 the list.

         Defendants have also made clear in the meet-and-confer process that they will be

 providing meaningful additional information about their private dissemination practices.

 Plaintiffs expect that Defendants’ supplement will narrow the dispute, though based on

 correspondence and discussions with opposing counsel, the supplement will leave

 substantial issues left for this Court to resolve.

         Those issues include the most basic one: whether Defendants continue to mislead

 the Court about their private dissemination practices. The list of private entities with

 access to the federal government’s vaunted terrorist watchlist—a program for which they

 have repeatedly invoked the state secrets privilege—indicates that the terrorist watchlist

 is available to individual people, possibly from their personal devices in the comforts

 of their living rooms. The list includes a church. It includes a perplexing number of

 animal shelters, advocacy-oriented 501(c)(3) entities, a veterans-oriented foundation, a

 broad band company, an investment company, a steel mill, publicly-traded companies

 which were purchased by other publicly-traded companies, private investigative firms, and

 some entries suggest that universities—not just their police departments—have access to

 TSDB information. It’s an alarming group of entities, and if Plaintiffs had received

 information about it when they should have, it would have fundamentally altered the

 course of discovery in this case.

         Because the Defendants’ absolutely recklessness approach to dissemination is

 potentially dispositive, Plaintiffs propose a set of remedial discovery measures to put a

 reasonably detailed, complete, and specific description of these dissemination practices


                                                 3
Case 1:16-cv-00375-AJT-JFA Document 297 Filed 03/08/19 Page 4 of 6 PageID# 9608



 into the summary judgment briefing. Plaintiffs have proposed an exhaustive set of issues

 that, in our view, would need to be addressed in order to comply with Judge Trenga’s

 orders. These measures include the following:

        (1) Defendants commitment to reducing all information they prepared and vetted
            about the private dissemination list, executive-level information about private
            dissemination practices, and individual entries on that list to an admissible form,
            though that information would remain AEO;

        (2) Blank ORI application, or if more than one is in use, all blank ORI applications;


        (3) Basic statistics regarding the number of ORI applications received, accepted,
            rejected, and modified;

        (4) Boilerplate government contracts Defendants use with ORI’s, as well as 10
            executed contracts regarding ORI’s that, in Plaintiffs’ view, are of top-tier
            concern;

        (5) A log of every ORI’s signed acknowledgment form that Defendants assert
            establishes meaningful and effective limits on access and us of TSDB
            information;

        (6) Executive-level information regarding what Defendants know about whether
            any rules that may exist on access and use of TSDB information are followed


        Complying with these remedial discovery measures would not be burdensome for

 the federal government. Plaintiffs would not propose any alteration of the briefing

 schedule, and could insert the additional discovery into its response motion. And the

 remedial discovery measures are particularly appropriate here, in order to address a

 startling pattern of obfuscation and withholding that—whether intentionally or by

 inexcusable accident—shield a potentially dispositive fact from the plaintiffs: Defendants

 share their list with anyone or anything that asks.




                                               4
Case 1:16-cv-00375-AJT-JFA Document 297 Filed 03/08/19 Page 5 of 6 PageID# 9609



                                         CONCLUSION

        While Plaintiffs will file, after Defendants make their supplement available, a more

 detailed accounting of the remedial discovery measures that it respectfully requests this

 Court impose, Plaintiffs respectfully request an in camera hearing where counsel for all

 parties and the Court have the private entities list in front of them.

                                          Respectfully submitted,

                                          COUNCIL ON AMERICAN-ISLAMIC
                                          RELATIONS

                                          BY:      /s/ Gadeir Abbas
                                          LENA F. MASRI (DC 1000019) (pro hac vice)
                                          GADEIR I. ABBAS (VA 81161)*
                                          CAROLYN M. HOMER (DC 1049145) (pro hac vice)
                                          Attorneys for Plaintiffs
                                          453 New Jersey Ave, SE
                                          Washington, DC 20003
                                                 Phone: (202) 742-6420

                                          *Gadeir Abbas is licensed in VA, not in D.C. Practice
                                          limited to federal matters.

                                          AKEEL & VALENTINE, PLLC
                                          SHEREEF H. AKEEL (P54345)
                                          888 W. Big Beaver Rd., Ste. 910
                                          Troy, MI 48084
                                          Phone: (248) 269-9595
                                          shereef@akeelvalentine.com


 Dated: March 1, 2019 (refiled March 8, 2019 per Court Order)




                                                5
Case 1:16-cv-00375-AJT-JFA Document 297 Filed 03/08/19 Page 6 of 6 PageID# 9610




                                  CERTIFICATE OF SERVICE


        I hereby certify that on March 8, 2019, I electronically filed the foregoing by using the

 Court’s ECF system. I certify that all counsel will receive copies through the ECF system.



                                                    Respectfully submitted,

                                                    /s/ Gadeir I. Abbas
 Dated: March 8, 2019




                                                6
